Exhibit 10.10


BASIC ENERGY SERVICES, INC.
Management Incentive Plan
Time-Based Stock Option Award Agreement
Grantee: <<First Name>> <<Last Name>>


This Time-Based Stock Option Award Agreement (this “Agreement”) is made by and
between Basic Energy Services, Inc., a Delaware corporation (the “Company”), and
[●] (the “Participant”), effective as of December [23], 2016 (the “Date of
Grant”).
RECITALS
WHEREAS, the Company has adopted the Basic Energy Services, Inc. Management
Incentive Plan (as the same may be amended and/or amended and restated from time
to time, the “Plan”), which Plan is incorporated herein by reference and made a
part of this Agreement, and capitalized terms not otherwise defined in this
Agreement shall have the meanings ascribed to those terms in the Plan; and
WHEREAS, the Committee has authorized and approved the grant to the Participant
of Stock Options to purchase shares of Common Stock on the terms and conditions
set forth in the Plan and this Agreement.
NOW THEREFORE, in consideration of the premises and mutual covenants set forth
in this Agreement, the parties agree as follows:
1.
Grant of Stock Options. The Company has granted to the Participant, effective as
of the Date of Grant, the right and option to purchase, on the terms and
conditions set forth in the Plan and this Agreement, all or any part of an
aggregate of [●] shares of Common Stock, subject to adjustment as set forth in
the Plan (the “Options”). The Options are intended to be Nonqualified Stock
Options.

2.
Exercise Price. The exercise price of each Option is $[●] per share of Common
Stock, subject to adjustment as set forth in the Plan (the “Exercise Price”).

3.
Vesting of Options.

(a)
General. Except as otherwise provided in this Section 3, the Options shall vest
according to the following schedule, subject to the Participant’s continued
Service through each applicable vesting date:

December [23], 2017 – [●] shares of Common Stock
December [23], 2018 – [●] shares of Common Stock
December [23], 2019 – [●] shares of Common Stock


(b)
Termination without Cause; Resignation for Good Reason. If the Participant’s
Service is terminated by the Company without Cause or the Participant resigns
from





 



--------------------------------------------------------------------------------





Service for Good Reason (as defined below), any portion of the then unvested
Options that would have vested in accordance with Section 3(a) above had the
Participant continued his or her Service during the 12 months following such
termination or resignation shall vest on such termination or resignation date.
For purposes of this Agreement, “Good Reason” shall have the meaning ascribed to
such term in the Participant’s employment agreement with the Company as in
effect on the Date of Grant or if the Participant is not subject to an
employment agreement or “Good Reason” is not defined therein, then “Good Reason”
shall mean (i) a reduction in the Participant’s base salary and annual target
bonus opportunity in affect as of the termination date; (ii) a reduction in
benefits comparable in the aggregate to those enjoyed by the Participant under
the Company’s retirement, life insurance, medical, dental, health, accident and
disability plans in which the Participant was participating immediately prior to
the termination date; (iii) a relocation of more than fifty (50) miles of the
Participant’s principal office with the Company or its successor; or (iv) a
material diminution in the Participant’s title, authority or duties.
Notwithstanding the foregoing definition of “Good Reason,” the Participant
cannot terminate his or her Service hereunder for Good Reason unless he or she
(i) first notifies the Board or the Committee in writing of the event (or
events) which the Participant believes constitutes a Good Reason event within
120 days from the date of such event, and (ii) provides the Company with at
least 30 days to cure such Good Reason event and the Company fails to cure
within such period.


(c)
Disability; Death. All unvested Options shall fully vest upon the Participant’s
Disability or death, subject to continued Service through such date.

(d)
Change of Control. All unvested Options shall fully vest upon a Change of
Control, subject to continued employment on such date.

4.
Forfeiture; Expiration.

(a)
Termination of Service. Any unvested Options will be forfeited immediately,
automatically and without consideration upon a termination of the Participant’s
Service for any reason (other than as set forth in Section 3(b), (c) and (d)
above). In the event the Participant’s Service is terminated for Cause, all
vested Options will also be forfeited immediately, automatically and without
consideration upon such termination for Cause as provided in Section 13 of the
Plan.

(b)
Expiration. Any unexercised Options will expire on the tenth (10th) anniversary
of the Date of Grant (the “Expiration Date”), or earlier as provided in Section
5 of this Agreement or Section 6 in the Plan.

5.
Period of Exercise. Subject to the provisions of the Plan and this Agreement,
the Participant may exercise all or any part of the vested Options at any time
prior to the earliest to occur of:

(a)
the Expiration Date;



2





--------------------------------------------------------------------------------





(b)
the date that is twelve (12) months following termination of the Participant’s
Service due to death or Disability;

(c)
the date that is ninety (90) days following termination of the Participant’s
Service other than for death, Disability or Cause; or

(d)
the date of termination of the Participant’s Service for Cause.

6.
Exercise of Options

(a)
Notice of Exercise. Subject to Sections 4 and 5, the Participant or, in the case
of the Participant’s death or Disability, the Participant’s representative may
exercise all or any part of the vested Options (covering whole shares of Common
Stock) by delivering to the Company a written notice of exercise in the form
attached as Exhibit A or any other form that the Committee may permit (such
notice, a “Notice of Exercise”). The Notice of Exercise will be executed by the
person exercising the Options. In the event that the Options are being exercised
by the Participant’s representative, the Notice of Exercise will be accompanied
by proof (satisfactory to the Committee) of the representative’s right to
exercise the Options. The Participant or the Participant’s representative will
deliver to the Committee, at the time of giving the Notice of Exercise, payment
in a form permissible under Section 7 for the full amount of the Purchase Price
(as defined below) and applicable withholding taxes as provided below.

(b)
Issuance of Shares of Common Stock. After all requirements with respect to the
exercise of the Options have been satisfied, the Committee will cause the shares
of Common Stock as to which the Options have been exercised to be issued (or, in
the Committee’s discretion, in un-certificated form, upon the books of the
Company’s transfer agent), registered in the name of the person exercising the
Options (or in the names of such person and his or her spouse as community
property or as joint tenants with right of survivorship). Neither the Company
nor the Committee will be liable to the Participant or any other Person for
damages relating to any delays in issuing the shares of Common Stock or any
mistakes or errors in the issuance of the shares of Common Stock.

(c)
Withholding Requirements. The Company shall have the power and the right to
deduct or withhold automatically from any shares of Common Stock deliverable
under this Agreement, or to require the Participant or the Participant’s
representative to remit to the Company, the amount necessary to satisfy federal,
state and local taxes required by law or regulation to be withheld with respect
to any taxable event arising as a result of this Agreement (collectively,
“Withheld Taxes”); provided further, that any obligations to pay Withheld Taxes
may be satisfied in the manner in which the Purchase Price is permitted to be
paid under Section 7.



3





--------------------------------------------------------------------------------





7.
Payment for Shares. The “Purchase Price” will be the Exercise Price multiplied
by the number of shares of Common Stock with respect to which Options are being
exercised. All or part of the Purchase Price and any Withheld Taxes may be paid
as follows:

(a)
Cash or Check. In cash or by bank certified check.

(b)
Brokered Cashless Exercise. To the extent permitted by applicable law, from the
proceeds of a sale through a broker on the date of exercise of some or all of
the shares of Common Stock to which the exercise relates. In that case, the
Participant will execute a Notice of Exercise and provide the Company’s
third-party Plan administrator with a copy of irrevocable instructions to a
broker to deliver promptly to the Company the amount of sale proceeds to pay the
Purchase Price and/or Withheld Taxes, as applicable. To facilitate the
foregoing, the Company may, to the extent permitted by applicable law, enter
into agreements or coordinate procedures with one or more brokerage firms.

(c)
Net Exercise. By reducing the number of shares of Common Stock otherwise
deliverable upon the exercise of the Options by the number of shares of Common
Stock having a Fair Market Value equal to the amount of the Purchase Price
and/or Withheld Taxes, as applicable.

(d)
Surrender of Stock. In each instance, by surrendering, or attesting to the
ownership of, shares of Common Stock that are already owned by the Participant
free and clear of any restriction or limitation, unless the Committee
specifically agrees in writing to accept such shares of Common Stock subject to
such restriction or limitation. Such shares of Common Stock will be surrendered
to the Company in good form for transfer and will be valued by the Company at
their Fair Market Value on the date of the applicable exercise of the Options,
or to the extent applicable, on the date the Withheld Taxes are to be
determined. The Participant will not surrender, or attest to the ownership of,
shares of Common Stock in payment of the Purchase Price (or Withheld Taxes) if
such action would cause the Company to recognize compensation expense (or
additional compensation expense) with respect to the Options for financial
reporting purposes that otherwise would not have been recognized.

8.
Adjustment to Options. In the event of any change with respect to the
outstanding shares of Common Stock contemplated by Section 4.4 of the Plan, the
Options may be adjusted in accordance with Section 4.4 of the Plan.

9.
[Restrictive Covenant.] 1 

(a)
Non-Competition. In consideration of the Options granted hereunder and other
consideration payable to the Participant from time to time by the Company and
its affiliates, the Participant hereby agrees that during his or her employment
with the Company and (i) for a period of two (2) years following the date of the
Participant’s termination of employment for any reason other than (A) by the
Participant for Good Reason or (B) by the Company other than for Cause, or (ii)
for a period of six (6)



4





--------------------------------------------------------------------------------





months following the such date of termination (A) by the Participant for Good
Reason or (B) by the Company for a reason other than Cause, unless such
termination is within 12 months following a Change of Control (in which case the
following restrictions shall not apply), the Participant will not, directly or
indirectly (as a principal, agent, owner, employee, consultant or otherwise), in
any county in the United States, or otherwise within one hundred fifty (150)
miles of where the Company or any of its Subsidiaries or affiliates are
conducting any business as of the date of termination (or have conducted any
business twelve (12) months prior to such date of termination) (the
“Territory”):
(i)
engage in any business competitive with the business conducted by the Company or
its affiliates or Subsidiaries;

(ii)
render advice or services to, or otherwise assist, any other person,
association, or entity who is engaged, directly or indirectly, in any business
competitive with the business conducted by the Company or its affiliates or
Subsidiaries; or

(iii)
solicit business, or attempt to solicit business within the Territory, in
products or services competitive with any products or services sold (or offered
for sale) by the Company or any affiliate, from the Company’s or affiliate’s
customers or prospective customers, or those individuals or entities with whom
the Company or affiliate did any business during the two-year period ending on
the Participant’s termination date;

provided, however, the foregoing and this Section 9 shall not prohibit or be
construed to prohibit the Participant from owning less than 2% of any class of
stock or other securities which are publicly traded on a national securities
exchange or in a recognized over-the-counter market even if such entity or its
affiliates are engaged in competition with the Company or a Subsidiary or
affiliate of the Company.
(1) Only include for participants who are not party to employment agreements
with the Company.
(b)
Remedies. The Participant acknowledges that the restrictions contained herein,
in view of the nature of the Company’s business, are reasonable and necessary to
protect the Company’s legitimate business interests, and that any violation of
this Agreement would result in irreparable injury to the Company. In the event
of a breach or a threatened breach by the Participant of this Section 9, the
Company shall be entitled to a temporary restraining order and injunctive relief
restraining the Participant from the commission of any breach, and to recover
the Company’s attorneys’ fees, costs and expenses related to the breach or
threatened breach. Nothing contained in this Agreement shall be construed as
prohibiting the Company from pursuing any other remedies available to it for any
such breach or threatened breach, including, without limitation, the recovery of
money damages, attorneys’ fees, and costs. The covenant



5





--------------------------------------------------------------------------------





herein shall each be construed as independent of any other provisions in this
Agreement, and the existence of any claim or cause of action by the Participant
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of such covenants and
agreements.
(c)
Interpretation. If any restriction set forth in this Section 9 is found by any
court of competent jurisdiction to be invalid, illegal, or unenforceable, it
shall be modified to the minimum extent necessary to render the modified
restriction valid, legal and enforceable. The parties intend that the
non-competition provision contained herein shall be deemed to be a series of
separate covenants, one for each and every county of each and every state of the
United States of America and each and every political subdivision of each and
every country outside the United States of America where this provision is
intended to be effective.

10.
Miscellaneous Provisions

(a)
Securities Laws Requirements. No shares of Common Stock will be issued or
transferred pursuant to this Agreement unless and until all then applicable
requirements imposed by federal and state securities and other laws, rules and
regulations and by any regulatory agencies having jurisdiction, and by any
exchanges upon which the shares of Common Stock may be listed, have been fully
met. As a condition precedent to the issuance of shares of Common Stock pursuant
to this Agreement, the Company may require the Participant to take any
reasonable action to meet those requirements. The Committee may impose such
conditions on any shares of Common Stock issuable pursuant to this Agreement as
it may deem advisable, including, without limitation, restrictions under the
Securities Act, as amended, under the requirements of any exchange upon which
shares of the same class are then listed and under any blue sky or other
securities laws applicable to those shares of Common Stock.

(b)
Rights of a Shareholder of the Company. Neither the Participant nor the
Participant’s representative will have any rights as a shareholder of the
Company with respect to any shares of Common Stock subject to the Options until
the Participant or the Participant’s representative becomes entitled to receive
those Shares by (i) executing a Notice of Exercise, (ii) paying the Purchase
Price and Withheld Taxes as provided in this Agreement, and the Company actually
receiving those amounts, (iii) the Company issuing those shares of Common Stock
and entering the name of the Participant in the register of shareholders of the
Company as the registered holder of those shares of Common Stock and
(iv) satisfying any other conditions as the Committee reasonably requires.

(c)
Transfer Restrictions. The shares of Common Stock purchased by exercise of the
Options will be subject to such stop transfer orders and other restrictions as
the Committee may deem advisable under the Plan or the rules, regulations and
other requirements of the Securities and Exchange Commission, any stock exchange
upon



6





--------------------------------------------------------------------------------





which such shares are listed, any applicable federal or state laws and any
agreement with, or policy of, the Company or the Committee to which the
Participant is a party or subject, and the Committee may cause orders or
designations to be placed upon the books and records of the Company’s transfer
agent to make appropriate reference to such restrictions.
(d)
No Right to Continued Service. Nothing in this Agreement or the Plan confers
upon the Participant any right to continue in Service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Company (or any Subsidiary employing or retaining the Participant) or of the
Participant, which rights are hereby expressly reserved by each, to terminate
his or her Service at any time and for any reason, with or without Cause.

(e)
Notification. Any notification required by the terms of this Agreement will be
given by the Participant (i) in a writing addressed to the Company at its
principal executive office and will be deemed effective upon actual receipt when
delivered by personal delivery or by registered or certified mail, with postage
and fees prepaid, or (ii) by electronic transmission to the Company’s e-mail
address of the Company’s Vice President of Human Resources and will be deemed
effective upon actual receipt. Any notification required by the terms of this
Agreement will be given by the Company (x) in a writing addressed to the address
that the Participant most recently provided to the Company and will be deemed
effective upon personal delivery or within three (3) days of deposit with the
United States Postal Service, by registered or certified mail, with postage and
fees prepaid, or (y) by facsimile or electronic transmission to the
Participant’s primary work fax number or e-mail address (as applicable) and will
be deemed effective upon confirmation of receipt by the sender of such
transmission.

(f)
Entire Agreement. This Agreement and the Plan constitute the entire agreement
between the parties hereto with regard to the subject matter of this Agreement.
This Agreement and the Plan supersede any other agreements, representations or
understandings (whether oral or written and whether express or implied) that
relate to the subject matter of this Agreement.

(g)
Waiver. No waiver of any breach or condition of this Agreement will be deemed to
be a waiver of any other or subsequent breach or condition whether of like or
different nature.

(h)
Successors and Assigns. The provisions of this Agreement will inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
upon the Participant, the Participant’s executor, personal representative(s),
distributees, administrator, permitted transferees, permitted assignees,
beneficiaries, and legatee(s), as applicable, whether or not any such person
will have become a party to this Agreement and have agreed in writing to be
joined herein and be bound by the terms hereof.



7





--------------------------------------------------------------------------------





(i)
Severability. The provisions of this Agreement are severable, and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, then the remaining provisions will nevertheless be binding and
enforceable.

(j)
Amendment. Except as otherwise provided in the Plan, this Agreement will not be
amended unless the amendment is agreed to in writing by both the Participant and
the Company.

(k)
Choice of Law; Jurisdiction. This Agreement and all claims, causes of action or
proceedings (whether in contract, in tort, at law or otherwise) that may be
based upon, arise out of or relate to this Agreement will be governed by the
internal laws of the State of Delaware, excluding any conflicts or choice-of-law
rule or principle that might otherwise refer construction or interpretation of
this Agreement to the substantive law of another jurisdiction.  

(l)
Signature in Counterparts. This Agreement may be signed in counterparts,
manually or electronically, each of which will be an original, with the same
effect as if the signatures to each were upon the same instrument.

(m)
Electronic Delivery. The Company may, in its sole discretion, decide to deliver
any documents related to any Awards granted under the Plan by electronic means
or to request the Participant’s consent to participate in the Plan by electronic
means. The Participant hereby consents to receive such documents by electronic
delivery and to agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company, if applicable. Such on-line or electronic
system shall satisfy notification requirements discussed in Section 10(e).

(n)
Acceptance. The Participant hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Participant has read and understands the terms and
provisions of the Plan and this Agreement, and accepts the Options subject to
all of the terms and conditions of the Plan and this Agreement. In the event of
a conflict between any term or provision contained in this Agreement and a term
or provision of the Plan, the applicable term and provision of the Plan will
govern and prevail.

[Signature page follows.]




8





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company and the Participant have executed this
Time-Based Stock Option Award Agreement as of the dates set forth below.


PARTICIPANT                    BASIC ENERGY SERVICES, INC.


_________________________________        _________________________________
Name: ___________________________        By: ______________________________
Date: ___________________________        Title: _____________________________
Date: _____________________________







--------------------------------------------------------------------------------







EXHIBIT A
NOTICE OF EXERCISE
Basic Energy Services, Inc.
[801 Cherry Street, Suite 2100]
[Fort Worth, Texas 76102]
Attention: Vice President of Human Resources





    Date of Exercise: _________________
Ladies & Gentlemen:
1.    Exercise of Options. This constitutes notice to Basic Energy Services,
Inc. (the “Company”) that, pursuant to my Basic Energy Services Management
Incentive Plan Time-Based Stock Option Award Agreement, dated December ____,
2016 (the “Award Agreement”), I elect to purchase the number of shares of Common
Stock set forth below for the price set forth below. Capitalized terms used and
not otherwise defined in this notice will have the meanings ascribed to those
terms in the Award Agreement. By signing and delivering this notice to the
Company, I hereby acknowledge that I am the holder of the Options exercised by
this notice and have full power and authority to exercise the Options.
Number of shares of Common Stock as to which the Options are exercised
(“Optioned Shares”):
 
Date of Grant:
 
Total Purchase Price:
 



2.    Delivery of Payment. With this notice, I hereby deliver to the Company the
Purchase Price of the Optioned Shares and the Withheld Taxes due in connection
with the exercise of my Option, subject to satisfaction of any and all other
withholding taxes, in a manner consistent with the Award Agreement and the Plan.
3.    Rights as Stockholder. While the Company will endeavor to process this
notice in a timely manner, I acknowledge that, until the issuance of the portion
of the Optioned Shares (or, in the Committee’s discretion, in un-certificated
form, upon the books of the Company’s transfer agent) and my satisfaction of any
other conditions imposed by the Committee pursuant to the Plan







--------------------------------------------------------------------------------





or as set forth in the Award Agreement, no right to vote or receive dividends or
any other rights as a stockholder will exist with respect to such Optioned
Shares, notwithstanding the exercise of my Options. No adjustment will be made
for a dividend or other right for which the record date is prior to the date of
issuance of the Optioned Shares.
4.    Interpretation. Any dispute regarding the interpretation of this notice
will be submitted promptly by me or by the Company to the Committee. The
resolution of such a dispute by the Committee will be final and binding on all
parties.
5.    Entire Agreement. The Plan and the Award Agreement under which the
Optioned Shares were granted are incorporated herein by reference and, together
with this notice, constitute the entire agreement of the parties with respect to
the subject matter of this notice.
Very truly yours,


Signature:
 
Name:
 
Address:
 
 
 
Social Security Number:
 










